Filed 9/19/12




         IN THE SUPREME COURT OF CALIFORNIA


STATE OF CALIFORNIA,                   )
                                       )
           Plaintiff, Cross-Defendant  )
            and Appellant,             )
                                       )                           S170560
           v.                          )
                                       )
CONTINENTAL INSURANCE                  )                        Ct. App. 4/2
COMPANY et al.,                        )                          E041425
                                       )                      Riverside County
           Defendants, Cross-          )
           Complaints and Appellants; )
                                       )
EMPLOYERS INSURANCE OF                 )
WAUSAU,                                )                   Super. Ct. No. 239784
                                       )
           Defendant, Cross-           )
           Complainant and Respondent. )
____________________________________)

BY THE COURT:
                              MODIFICATION OF OPINION
        The opinion, State of California v. Continental Insurance Company et al., filed
August 9, 2012, and apprearing at 55 Cal.4th 186, is modified as follows:
        1. At page 191, first paragraph, second sentence, delete “insured the subject
property at some point in time during the loss itself” and substitute “insured the State
during the property damage itself.”
       2. At page 191, second paragraph, first sentence, delete “covering the property
loss” and substitute “covering the State’s liability.”
       3. At page 192, first pargraph, final sentence, delete “The site was uninsured”
and substitute “The State was uninsured.”
       4. At page 193, third full paragraph, delete the entire fourth sentence, and
substitute: “The court then concluded that the State had to choose a single policy
period for the entire liability coverage, and it could recover only up to the total policy
limits in effect during that policy period.”
       5. At page 194, second full paragraph, second to last sentence, delete
“property” and substitute “policyholder.”
       6. At page 197, first full paragraph, next to last sentence, delete “as long as the
property is insured” and substitute “as long as the policyholder is insured.”
       7. At page 202, Conclusion, first sentence, delete “the State’s successive
property or long-tail first party property loss” and substitute “the State’s liability for
successive or long-tail property damage.”
       This modification does not affect the judgment.